 In the Matter of GUNITE FOUNDRIES CORPORATION, EMPLOYERandUNITED AUTO-I013ILEWORKERS,A. F. L., PETITIONERCase No. 13-R-413(9.-DecidedFebruary26, 194118Messrs. E. J. Falzy, 0. 0. Anderson,and F. IV.Thayer,all of Rock-ford, Ill., for the Employer.Messrs. Saul Cooper,of Dlilwaukee,Wis., andAlex Petersonof Rock-ford, Ill., for the Petitioner.Messrs. Lee Turner,of Chicago, Ill., and E.V. Roose,of Rockford,Ill., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Rockford,Illinois, on August 7, 1947, before Gustaf Erickson, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard1makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGunite Foundries Corporation, an Illinois corporation, manufac-tures gunite malleable and steel castings at its plant in Rockford,Illinois.The Employer's annual purchases of raw material exceed$100,000, of which over 50 percent represents shipments from pointsoutside the State of Illinois.Its annual sales exceed $100,000, andmore than 70 percent thereof represents shipments to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IPursuant to the pi ovisions of Section(b) of the National LaboiRelationsAct, theBoard hasdelegatedits powers in connectionwith thiscase to a three-manpanelconsistingof the undersigned Boai d -Members[Houston,Murdock.and Gray]76 N L.R B., No.54.393 394DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Electrical, Radio and Machine Workers of America, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.III.THEQUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the representa-tive of its employees until the Petitioner has been certified by theBoard.At the hearing and in its brief, the Employer moved to dismiss thepetition on the grounds, in effect, that (1) the present petition is partof a "campaign of attrition" by Which the Petitioner hopes to gainrecognition from the Employer, (2) the pendency of unfair laborpractice charges by the Petitioner against the Employer prevents afair election, (3) no request was made by the Petitioner for recogni-tion, a prerequisite to raising a question of representation under theamended Act, and (4) on all the facts, the Board should require of,the Petitioner a majority showing of interest instead of the usual 30percent.With respect to the first contention, the Employer points to the factsthat, in both a consent election held in January 1945 and in a Board-directed election conducted in January 1946, a majority of the pro-duction and maintenance employees voted against representation bya labor organization; 2 that a petition for an election among theseemployees filed in February 1947, 3 months before the present petition,was dismissed by the Regional Director and no appeal was taken there-from; 3 and that other attempts had been made to organize theseemployees, none of which met with success or culminated in an elec-tion.However, inasmuch as no election has been held among theseemployees for almost 2 years, we perceive no obstacle to a currentelection on this ground.Concerning the frequency with which elec-tions may be held, Section 9 (c) (3) of the amended Act provides that"No election shall be directed in any bargaining unit or any sub-divi-sion within which, in the preceding 12-month period, a valid electionshall have been held."Case No. 13-R-2784 and Case No 13-R-3134, respectively In both cases. Interna-tional Union of Mine, Mill and Smelter Workers, C. I 0 , was theonly unionon the ballotCase No. 13-R-4260.The participating labor organizations were United AutomobileWoikers of America, A P L , as petitioner, and International Union of Mine, Mill andSmelter Workem s, C 1 0 , and International Molder and Foundry Workers Union of NorthAmerica, A. F. L, asintervenors GUNITE FOUNDRIES CORPORATION395As to the second ground, we have frequently held that where thecharging union files a waiver, as in this instance, an unfair laborpractice charge will not bar an election pending disposition of thatcharge.4In any event, the charges have since been dismissed.Withreference to the third ground, the Board recently rejected a, similarcontention where, as here, the Employer stated at the hearing that itwould refuse to recognize the Petitioner as the representative of itsemployees until the Petitioner was certified by the Board.5And asto the final ground, it is now well settled that the requirement of proofof substantial interest is purely an administrative expedient and isnot subject to attack by any of the parties .13 It is also well settled thata union need not establish its majority status in advance of an election.'We therefore find no merit in any of these contentions and we herebydeny the motion to dismiss the petition.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with the parties, that all pro-duction and maintenance employees at the Rockford, Illinois, plantof the Employer, including production clerks, shipping clerk, andstation wagon driver, and those employed in the categories or depart-ment set forth in Schedule A, but excluding office and clerical em-ployees in the main office, engineers, draftsmen, the nurse, time-studymen, the research metallurgist, guards, watchmen,8 timekeepers, as-sistant foremen, the production manager, the superintendent andsupervisors, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'DIRECTION OF ELECTION 10As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Gunite Foundries Corporation'Matter of Carrollton Fu,n,ture Manufaeturrnq Company,75 N L R B 710 and casescited therein.Matter of TheBuckeyeSteel Castinge Company.75 N L R B 982"Matte, of Westinghouse Electric Corporation(EastSpringfieldwosbs), 73 N L R. B818.7Matter of Landis Machine Company, Inc, 71 NL It B 282sAt hearing the parties agreed, in effect, that if the amended Act affected the categoryof watchmen the agieement as to their inclusion should be discountedFor the reasonsstated byits inHatter of C V Hill & Company, Inc ,76 N L R B 158, we are ex-cluding watchmen from theunit inthe instant case1Except for watchmen, this unit is the same as that established by the Boaid inMatte,of GunuteFoundriesCotpetation,65 N L R B 43io It having failed by Octobei 31, 1947, to achieve compliance, or to initiate steps forcompliance,with the filing requirements of Section 9 (f), (g), and (h), of the Act, asamend-A,the Intervenor will not be accorded a place on the ballot. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Rockford, Illinois, an election by secret.ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented by UnitedAutomobileWorkers, A. F. L., for the purposes of collective bar-gaining.